Citation Nr: 1018999	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD) due 
to sexual assault and major depressive disorder.

2.  Entitlement to service connection for a gynecological 
disorder, claimed as residuals of a tubal ligation, frequent 
yeast infections, and hysterectomy.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD or acid reflux).

4.  Entitlement to service connection for hyperthyroidism.

5.  Entitlement to service connection for a right shoulder 
disorder manifested by muscle spasm.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to 
February 1990.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the case 
was subsequently transferred to the RO in St. Petersburg, 
Florida.

In March 2010, as support for her claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

Regrettably, the Board must remand (rather than immediately 
decide) the claims for service connection for right shoulder 
and gynecological disorders since these claims require 
further development.  The remand of these claims to the RO 
will be via the Appeals Management Center (AMC) in 
Washington, DC.  However, the Board is going ahead and 
adjudicating the claims for a psychiatric disorder, GERD and 
hyperthyroidism.




FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is 
insufficient evidence to conclude she was sexually assaulted 
during service so as to have resulted in PTSD.  The most 
probative (competent and credible) evidence of record also 
indicates her recurrent major depressive disorder is 
unrelated to her military service, including to mental-
health-related symptoms she experienced in service.

2.  The probative (competent and credible) evidence indicates 
the Veteran's GERD is not attributable to her military 
service - including to gastrointestinal symptoms she 
experienced during service.

3.  There is no probative (competent and credible) evidence 
of record indicating the Veteran's hyperthyroidism is 
attributable to her military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disorder, 
including PTSD and major depressive disorder, as a result of 
disease or injury incurred in or aggravated by her military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  The Veteran does not have GERD (acid reflux) as a result 
of disease or injury incurred in or aggravated by her 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The Veteran does not have hyperthyroidism as a result of 
disease or injury incurred in or aggravated by her military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in March and June 
2005, the RO advised the Veteran of the evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that she 
submit any evidence in her possession that might substantiate 
her claims.  See 73 FR 23353 (Apr. 30, 2008).  The RO issued 
those March and June 2005 VCAA notice letters prior to 
initially adjudicating her claims in December 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

The RO also apprised the Veteran of the downstream disability 
rating and effective date elements of her claims in a more 
recent January 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing that 
post-adjudicatory VCAA notice, the RO has readjudicated her 
claims in the April 2008 statement of the case (SOC) and June 
2009 supplemental SOC (SSOC), including considering any 
additional evidence received in response to that additional 
notice.  This is important to point out because if, as here, 
the notice provided prior to initially adjudicating the claim 
was inadequate or incomplete, this error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claims - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), private treatment records and VA treatment records - 
including the reports of her VA Compensation and Pension 
Examinations (C&P Exams) addressing the nature and etiology 
of her asserted psychiatric disorder and acid reflux - the 
dispositive issues concerning these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

A medical examination has not been performed or medical 
opinion obtained with respect to the Veteran's 
hyperthyroidism claim.  However, the Board finds that the 
evidence, which reveals that she did not have complaints 
(e.g., relevant symptoms) regarding this claimed disability 
during service, or a relevant diagnosis, and no suggestion of 
a relationship between this condition and her military 
service, warrants concluding that a remand for an examination 
and/or opinion is not necessary to decide this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the 
service and post-service medical records provide no basis to 
grant this claim, and in fact provide evidence against it, 
the Board has no grounds for obtaining a VA examination and 
medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, though, simply stated, the standards of 
McLendon are not met with respect to the Veteran's 
hyperthyroidism claim.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
hyperthyroidism claim hinges on what occurred, or more 
precisely what did not occur, during the Veteran's military 
service.  In the absence of evidence of a relevant in-service 
disease or injury, referral of this case to obtain an 
examination and/or medical nexus opinion as to the etiology 
of the Veteran's hyperthyroidism would, in essence, place the 
examining physician in the role of fact finder.  This is the 
Board's responsibility.  In other words, any medical opinion 
providing a nexus, i.e., link between the Veteran's 
hyperthyroidism and her military service necessarily would be 
based solely on her uncorroborated assertions regarding what 
supposedly occurred in service.  VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of 
unsubstantiated lay allegations.  See Waters v. Shinseki, No. 
2009-7071 (April 6, 2010); Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant that 
have been previously rejected).



The Veterans Court also has since cautioned that an 
examiner's reliance on a history as recounted by a Veteran is 
not determinative of the probative value of the opinion, 
unless VA adjudicators reject the history the Veteran 
provided to the examiner as not credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  Indeed, review of the claims file also 
is not dispositive of an opinion's worth, unless this, too, 
is shown to have compromised the probative value of the 
opinion - such as in a situation where review of the file 
would have revealed pertinent evidence (or the lack thereof) 
that may have affected the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).

The fact remains, however, that the holding in Charles was 
predicated on the existence of evidence of both relevant 
symptoms in service and a current diagnosis, which some 
suggestion of a possible correlation between the two other 
than the Veteran's unsubstantiated lay testimony, which is 
not the situation here concerning her claim for 
hyperthyroidism.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-
60 (July 28, 2006), a "psychosis" includes the following 
specific disorders:  brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A.  Entitlement to Service Connection for a Psychiatric 
Disorder, Claimed as PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  



If, on the other hand, there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

All of that said, however, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  See, too, Pentecost v. Principi, 
16 Vet. App. 124 (2002).

It equally deserves mentioning that, in cases specifically 
involving claimed personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 
38 C.F.R. § 3.102.  See also YR v. West, 11 Vet. App. 393, 
399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  
Furthermore, the Court clarified in YR and Patton that the 
general rule discussed in Moreau, that after-the-fact medical 
nexus evidence cannot establish the occurrence of the claimed 
in-service stressor, does not apply to claims for PTSD based 
on sexual assault.

With all of this in mind, as is readily apparent, the first 
and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence 
of the existence of the currently claimed disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it; without this minimum level of proof, 
there can be no valid claim).

The Veteran asserts she has PTSD due to in-service sexual 
trauma (date rape).  See the transcript of her March 2010 
hearing testimony.  But even if it is shown or determined 
that she has the required DSM-IV diagnosis of PTSD, there 
still has to be medical nexus evidence - not just her 
unsubstantiated lay allegation, supporting the notion that 
her PTSD is a consequence of a personal (sexual) assault.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following the Veteran's submission of her PTSD claim, the RO 
sought and obtained an examination and opinion from an 
outside medical professional, R.W., M.D., specifically 
addressing the nature and etiology of this claimed disorder.  
Dr. R.W.'s September 2005 report provides a diagnosis of 
PTSD.  And in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court noted that a diagnosis of PTSD is presumably in 
accordance with the DSM-IV criteria, both in terms of the 
adequacy and sufficiency of the stressors claimed.  
Therefore, the Veteran has this required DSM-IV diagnosis of 
PTSD.  

However, the record, as mentioned, also must establish this 
PTSD diagnosis is supported by an in-service stressor in 
order for the Veteran to be entitled to service connection.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  



Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor.  In such situations it is not unusual for 
there to be an absence of service records documenting the 
events the Veteran has alleged.  Therefore, evidence from 
sources other than her service records may corroborate an 
account of a stressor incident.  See Patton v. West, 12 Vet. 
App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 
(1998).

As provided by 38 C.F.R. § 3.304(f)(4), if a PTSD claim is 
based on in-service personal (sexual) assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

The Veteran indicated in her December 2006 Notice of 
Disagreement (NOD) that she did not tell anyone or report the 
alleged sexual assault.  However, her STRs show that in May 
1984 she received a diagnosis of situational reaction and 
hyperventilation syndrome relating to her complaints of 
getting upset with her supervisor and hyperventilating; in 
December 1987 she was diagnosed with stress and anxiety 
relating to her friend's suicide attempt, her grandfather's 
recent death, and having 2 infant children; and in June 1989 
she was diagnosed with adjustment disorder and difficulty 
dealing with stress, difficulties with her job, 
and marital problems.  While these in-service symptoms began 
in 1984, the year she alleges she was sexually assaulted and 
arguably could suggest sexual assault as the cause, the 
treatment reports suggest otherwise.  That is, these reports 
attribute these symptoms to causes other than sexual assault.  
When questioned further during her hearing, the Veteran 
acknowledged that the birth of her child (at least one of 
them) was not out of wedlock from the date rape, and that her 
increasing level of anxiety and stress more concerned her 
being re-deployed only some 30 days after the birth of one of 
her children.

Moreover, the Veteran's service personnel records also 
provide no indication of any deterioration in work 
performance, nor do they otherwise indicate her behavior 
changed in relation to the alleged sexual assault.  Her 
Enlisted Performance Records show that in June 1983, her 
performance was rated at 3.4 on all measures provided.  They 
also show that for the periods of June 1983 to January 1984, 
February 1984 to January 1985, February 1985 to January 1986, 
from January 1986 to May 1986, from May 86 to June 1987, from 
July 1987 to June 1988, and from July 1988 to July 1989, her 
overall evaluation was 3.6.  So these records indicate her 
work performance was fairly consistent over this relevant 
time in question from June 1983 to July 1989 - indeed that 
it marginally improved (not declined).  So there is no 
suggestion the alleged sexual assault had a resulting adverse 
impact on her work performance or was the reason she was 
having conflicts in her relationship with her supervisor or 
at her job.

Consequently, the Board finds that the record, as a whole, 
does not support the occurrence of the claimed sexual-assault 
stressor during service as reason the Veteran has PTSD.  
Thus, service connection for PTSD is not warranted.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

It further deserves mentioning that the Veteran's VA 
treatment records indicate she also has received mental-
disorder diagnoses other than PTSD - including adjustment 
disorder with depressed mood, depression, anxiety disorder, 
not otherwise specified, substance abuse disorder, and 
borderline personality disorder.  In Clemons v. Shinseki, 23 
Vet App 1 (2009), the Court held that the scope of a mental 
health disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  So the Board will additionally consider these other 
diagnoses and their possible relationship with the Veteran's 
military service.

The report of the Veteran's June 2009 VA C&P Exam provides a 
diagnosis of major depressive disorder, recurrent.  But there 
is no indication this disorder is attributable to her 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran is competent, even as a lay person, to proclaim 
that she experienced relevant psychiatric-related symptoms 
during her military service and during the many years since 
- including, for example, feeling depressed or anxious.  And 
her lay testimony in this respect is also credible because 
her service treatment records confirm she was treated in 
service for symptoms assessed as situational reaction in 
1984, anxiety and stress in 1987, and adjustment disorder in 
1989.  So there is proof she experienced relevant symptoms 
while in service and received pertinent diagnoses.  The 
question remains, however, whether those symptoms and 
diagnoses in service were early indications or manifestations 
or other psychiatric disorders since diagnosed, including 
especially her currently diagnosed major depressive disorder.  
And medical evidence, as opposed to just her unsubstantiated 
lay testimony, is generally required to establish this 
necessary correlation.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  That is to say, to 
establish her entitlement to service connection, there also 
must be competent medical evidence linking her current 
psychiatric disorder to those symptoms and diagnosis in 
service.  See Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Unfortunately, the Board finds the probative 
(competent and credible) medical evidence of record fails to 
establish this necessary cause and effect.

The June 2009 VA C&P Exam report indicates the Veteran's 
currently diagnosed major depressive disorder is not causally 
related to her in-service treatment for anxiety and stress-
related symptoms.  In coming to this conclusion, the 
examiner's report indicates the Veteran's in-service 
psychiatric symptoms were in the context of anxiety and 
stress related to specific events - such as her best friend 
attempting suicide, the death of a grandfather, and marital 
problems in 1987 and job and child care difficulties in 1989.  
The examiner's report also provides there is no evidence of a 
chronic condition that developed as a result of her in-
service symptoms.  In coming to this conclusion, the examiner 
notes the Veteran's first documentation of a post-service 
mental health complaint was in 1999, at which time she 
reported feeling depressed for 4 months secondary to her 13 
year old son's misbehavior.  That was some 9 years after her 
discharge from military service and some 10 years after her 
last noted in-service symptoms.

The June 2009 VA C&P examiners' report is thorough, well-
reasoned, and based on an objective, independent review of 
the file and clinical evaluation.  Hence, the findings 
expressed in that report have the proper foundation and 
predicate and, therefore, are entitled to significant 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993). 

The Board also notes that the 9-to-10-year gap between the 
Veteran's last in-service complaint or treatment for 
psychiatric-related symptoms and her first post-service 
complain, treatment or diagnosis in 1999 is probative 
evidence against her claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service can be considered as 
evidence against a claim).  

The Board acknowledges that, in his September 2005 report, 
Dr. R.W. also provided diagnoses of depression and alcoholism 
- both of which his report attributes to the Veteran's PTSD.  
Consequently, as the Board is denying the Veteran's claim for 
service connection for PTSD, she is not entitled to 
service connection for either of these conditions on any 
secondary basis.  38 C.F.R. § 3.310(a) and (b), indicating 
secondary service connection is warranted for disability that 
is proximately due to, the result of, or chronically 
aggravated by a service-connected condition.  See also Wallin 
v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 
158 (1998) (all indicating that medical nexus evidence is 
needed to establish this cause-and-effect correlation).

Disability resulting from alcohol abuse, since it is willful 
misconduct, generally cannot be service connected.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct 
service connection for disability that is a result of a 
claimant's abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for a claim, as here, filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, 
however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit Court held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol/drug abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol/drug abuse during service.  
Id., at 1376.  But the Federal Circuit Court further held 
that there can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  But in further clarifying this, the Federal 
Circuit Court explained that Veterans may only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award 
of compensation on such a basis would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a Veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing."  
Id.

Here, though, as mentioned, although the Veteran's alcoholism 
was diagnosed as related to her PTSD, the PTSD has not in 
turn been determined to be related to her military service, 
i.e., service connected.  So this precludes linking her 
alcoholism to her military service in this secondary fashion 
because the underlying condition causing the alcoholism, 
itself, has not been linked to her military service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a psychiatric disorder, inclusive of PTSD and 
major depressive disorder - in turn meaning there is no 
reasonable doubt to resolve in her favor, and that her claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Entitlement to Service Connection for GERD (Acid Reflux)

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's June 2009 VA C&P Exam provides a diagnosis of GERD.  
So there is no disputing she has this claimed condition.  
Therefore, the determinative issue is whether her currently 
diagnosed GERD is attributable to her military service - and 
especially to her in-service gastrointestinal symptoms as she 
asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran is competent, even as a layman, to proclaim that 
she experienced relevant gastrointestinal symptoms during her 
military service and during the many years since - 
including, for example, having abdominal pain.  And her lay 
testimony in this respect is also credible because her 
service treatment records confirm she had in-service 
treatment on multiple occasions for abdominal symptoms 
resulting in diagnoses including gastroenteritis, abdominal 
pain secondary to food intolerance, diarrhea, viral 
gastritis, and stomach virus.  So there is proof she 
experienced relevant symptoms while in service.  The question 
remains, however, whether those symptoms and diagnoses in 
service are related to her currently diagnosed GERD.  And 
medical evidence, as opposed to just her unsubstantiated lay 
testimony, is generally required to establish this necessary 
correlation.  38 C.F.R. § 3.159(a)(2).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  That is to say, to 
establish her entitlement to service connection, there also 
must be competent medical evidence linking her currently 
diagnosed GERD to those symptoms and diagnoses in service.  
See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The report of the Veteran's June 2009 VA C&P Exam provides 
the Veteran's currently diagnosed GERD is less likely than 
not a result of her complaints and treatments in service for 
gastrointestinal symptoms.  In discussing the medical 
rationale for this unfavorable opinion, the examiner points 
out that medical studies and literature do not show any 
causal relationship between gastroenteritis (a condition the 
Veteran experienced while in service) and GERD (the condition 
diagnosed during the years since her discharge).  This VA 
examiner concluded, instead, that the gastrointestinal 
symptoms the Veteran experienced during service were acute 
and transitory and resolved, not resulting in any chronic 
condition such as the GERD that since has been diagnosed.

The June 2009 VA C&P examiners' report is thorough, well-
reasoned, and based on an objective, independent review of 
the file and clinical evaluation.  Hence, the findings 
expressed in that report have the proper foundation and 
predicate and, therefore, are entitled to significant 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).   

The Board acknowledges the Veteran indicated in her March 
2010 hearing testimony she was told by a physician to file a 
claim for GERD in relation to radiation treatment following 
her hysterectomy.  But the Court has held that the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  So 
the Board finds there is no competent medical evidence in the 
file suggesting a medical nexus or linkage between the 
Veteran's radiation treatment and GERD.

Therefore, the Board finds the probative (competent and 
credible) medical evidence indicates the Veteran's GERD is 
not attributable to her military service - including to her 
in-service gastrointestinal symptoms.  

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for GERD, claimed as acid reflux - in turn 
meaning there is no reasonable doubt to resolve in her favor, 
and that her claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

C.  Entitlement to Service Connection for Hyperthyroidism

Again, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).

Here, the Veteran's VA outpatient records show she receives 
treatment for hyperthyroidism.  So there is no disputing she 
has this claimed condition.  Therefore, the determinative 
issue is whether the hyperthyroidism is related to 
her military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran asserts her hyperthyroidism is secondary to her 
hysterectomy.  See her March 2010 hearing testimony.  See 
also 38 C.F.R. § 3.310(a) and (b) (2009) (indicating that 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis); see, as 
well, Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); 
Velez v. West, 11 Vet. App. 148, 158 (1998).

Setting aside for the moment the requirement of evidence of a 
service-connected disability, the Veteran asserts she was 
told by doctors that her hyperthyroidism is related to her 
hysterectomy.  See her March 2010 hearing testimony.  As 
mentioned, though, the Court has held that the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said, filtered as it is 
through a lay person's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Furthermore, the Veteran's service treatment records are 
completely unremarkable for any complaints (e.g., relevant 
symptoms) or treatment or diagnosis as might relate to 
hyperthyroidism.  This is probative evidence against this 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  In any 
event, since secondary service connection usually is not 
predicated on this notion of initial manifestation of the 
disability in question during service, the fact also remains 
that she still has yet to establish her entitlement to 
service connection for a gynecological disorder, including, 
namely, the hysterectomy mentioned (keeping in mind the Board 
is remanding that claim for further development).  So even if 
there is indeed a correlation between her hyperthyroidism and 
hysterectomy, as she says one of her doctors has indicated 
there is, the hysterectomy still has not been linked to her 
military service so as to, in turn, permit secondarily 
linking her hyperthyroidism to her military service.  
Therefore, ultimately and in any event, the Board finds there 
is no probative evidence of record indicating her 
hyperthyroidism is attributable to her military service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hyperthyroidism - in turn meaning there is no 
reasonable doubt to resolve in her favor, and that her claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a psychiatric disorder 
is denied.

The claim for service connection for GERD (acid reflux) is 
denied.

The claim for service connection for hyperthyroidism is 
denied.




REMAND

The Veteran contends that while in service she had an 
elective tubal ligation, which in turn led to a hysterectomy, 
which in turn also caused yeast infections requiring monthly 
treatment.  See her January 2005 Application for VA 
Compensation and/or Pension (VA Form 21-526).  So there is 
this alleged chain of causation.  She also has asserted that 
her hysterectomy is attributable to human pappillomavirus 
(HPV), which was caused by continuous yeast infections that 
began during her service.  See her March 2010 hearing 
testimony.  So, in essence, she is requesting compensation 
for a gynecological disorder encompassing that tubal 
ligation, frequent yeast infections, and hysterectomy.

The report of the Veteran's June 2009 VA C&P Exam provides a 
diagnosis of status post total abdominal hysterectomy.  So 
there is no disputing she has had a hysterectomy.  Therefore, 
as concerning her hysterectomy, the determinative issue is 
whether this procedure was attributable to her military 
service - and especially to her tubal ligation and/or 
gynecological symptoms in service as she asserts.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran is competent, even as a lay person, to proclaim 
that she experienced relevant gynecological symptoms during 
her military service and during the many years since - 
including, for example, having vaginal discharge and 
abdominal pain.  And her lay testimony in this respect is 
also credible because her service treatment records confirm 
she had a tubal ligation in May 1987 and that she received 
treatment on many occasions due to gynecological symptoms 
including and relating to abdominal pain, pelvic inflammatory 
disease, and vaginitis.  


So there is proof she experienced relevant symptoms while in 
service and received pertinent diagnoses.  The question 
remains, however, whether those symptoms and diagnoses in 
service are related to any current gynecological disorder.  
And medical evidence, as opposed to just her unsubstantiated 
lay testimony, is generally required to establish this 
necessary correlation.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  That is to say, to 
establish her entitlement to service connection, there also 
must be competent medical evidence linking her current 
gynecological disorder(s) to those symptoms and diagnoses in 
service.  See Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

The report of the Veteran's June 2009 VA C&P Exam indicates 
her hysterectomy was less likely than not related to her 
complaints and treatments in service for the elective tubal 
ligation, pelvic inflammatory disease, abdominal pain, and/or 
yeast infections.  The report of this exam further provides 
this is because she a hysterectomy due to HPV with dysplasia, 
and there was no diagnosis of dysplasia while she was in 
service.  Her STRs do not mention any complaints or treatment 
for dysplasia or HPV.  The June 2009 VA C&P examiners' report 
is thorough, 
well-reasoned, and based on an objective, independent review 
of the file and clinical evaluation.  Hence, the findings 
expressed in that report have the proper foundation and 
predicate and, therefore, are entitled to significant 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993). 



However, with respect to her claim for yeast infections, the 
Veteran's post-service treatment records document her 
treatment for yeast infections through March 2005.  Though 
the report of the October 2005 evaluation by a private 
physician, I.B., M.D., contracted by VA to examine the 
Veteran in connection with her claim for VA compensation, 
indicates her yeast infections (vaginitis) had resolved by 
the time of that examination.  In Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994), the Court noted the necessity to 
examine a Veteran during an "active stage" of the claimed 
disease when the disease has cyclical manifestations, meaning 
it waxes and wanes and it sometimes present whereas other 
times perhaps not.

In another precedent case, Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997), it was held that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability.  But in McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007), it was further clarified that this requirement of 
current disability is satisfied when the claimant has the 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of the claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim.

Since there were objective clinical indications of recurrent 
yeast infections at the time she filed her claim for a 
gynecological disorder inclusive of these infections, the 
Veteran needs to be reexamined - preferably during a time 
when she is experiencing a yeast infection (assuming she 
still does) to determine whether her recurrent yeast 
infections are the result of her military service or related 
to the symptoms she experienced during service or treatment 
she received, as documented in her service treatment records.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Further development of this case also is required because, in 
the December 2005 rating decision at issue, in addition to 
denying the several claims already mentioned and discussed 
earlier in this decision, the RO also denied service 
connection for a right shoulder disorder manifested by muscle 
spasm.  And in December 2006, in response to that decision, 
the Veteran submitted a NOD indicating she was in 
disagreement "with all decisions" (meaning all of the 
claims that had been denied in that December 2005 decision).  
However, in the April 2008 SOC and July 2009 SSOC, the RO 
addressed only the claims for service connection for PTSD, 
residuals of a tubal ligation - including frequent yeast 
infections and hysterectomy, GERD, and hyperthyroidism.  The 
RO did not, and has not, also issued a SOC or SSOC addressing 
this additional claim for service connection for a right 
shoulder disorder manifested by muscle spasm.  So the 
appropriate disposition of this claim is to remand, rather 
than merely refer, it to the RO via the AMC for a SOC and to 
give the Veteran an opportunity to perfect an appeal to the 
Board concerning this additional claim by also filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
C&P Exam to reassess the nature and 
etiology of her asserted frequent yeast 
infections.  [Note:  she already has 
had a C&P Exam in June 2009 concerning 
this claim, but she did not have a 
yeast infection at the time of that 
examination - although she reportedly 
has had yeast infections 
contemporaneous to and since filing her 
claim for this disability.  So, if at 
all possible, this re-examination 
should be when she is experiencing a 
yeast infection ("active stage").]



Should the designated examiner diagnose 
this condition at the conclusion of 
this re-examination, then a medical 
nexus opinion also is needed as to the 
likelihood (very likely, as likely as 
not, or unlikely) this disorder is 
related to the Veteran's military 
service - and especially to the 
gynecological symptoms she experienced 
during her service and/or the elective 
tubal ligation she had.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The claims file, including a complete 
copy of this remand, must be made 
available to the designated examiner 
for review of the pertinent medical and 
other history.

The Veteran is hereby advised that 
failure to report for this re-
examination, without good cause, may 
have detrimental consequences on this 
pending claim for service connection.  
See 38 C.F.R. § 3.655.

2.  Then readjudicate this claim in 
light of all additional evidence 
obtained.  If this claim is not granted 
to the Veteran's satisfaction, send her 
and her representative a SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

3.  Also send the Veteran a SOC 
concerning her claim for service 
connection for a right shoulder 
disorder manifested by muscle spasm.  
Advise her that she still needs to file 
a timely substantive appeal (VA Form 9 
or equivalent statement) in response to 
this SOC to perfect an appeal to the 
Board concerning this additional claim.  
38 C.F.R. §§ 20.200, 20.302(b).  Also 
advise her of the time limit for 
perfecting the appeal of this 
additional claim.  Only if she perfects 
an appeal of this additional claim 
should it be returned to the Board for 
further consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


